UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) May 15, 2012 HUB GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-27754 36-4007085 (Commission File Number) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The 2012 Annual Meeting of Stockholders of Hub Group, Inc. was held on May 15, 2012. All six of the directors were re-elected with the following votes: David P. Yeager: 85,052,484 for, 1,114,732 votes withheld and no abstentions; Mark A. Yeager: 84,328,793 for, 1,838,423 votes withheld and no abstentions; Gary D. Eppen: 77,310,529 for, 8,856,687 votes withheld and no abstentions; Charles R. Reaves: 84,108,534 for, 2,058,682 votes withheld and no abstentions; Martin P. Slark: 84,028,908 for, 2,138,308 votes withheld and no abstentions; Jonathan P. Ward: 83,935,637 for, 2,231,579 votes withheld and no abstentions. The advisory vote on executive compensation had the following results: 85,580,797 for, 405,467 against and 180,952 abstentions. There were no broker non-votes as to any of the foregoing matters.     SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUB GROUP, INC. DATE: May 17, 2012 /s/ Terri A. Pizzuto By: Terri A. Pizzuto Title: Executive Vice President, Chief Financial Officer and Treasurer
